In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0843V
                                      Filed: June 22, 2017
                                         UNPUBLISHED

****************************
THOMAS WINIESDORFFER,                    *
                                         *
                     Petitioner,         *       Damages Decision Based on Proffer;
v.                                       *       Influenza (Flu) Vaccine; Guillain-
                                         *       Barre Syndrome (GBS); Special
SECRETARY OF HEALTH                      *       Processing Unit (SPU)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Michael P. Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 18, 2016, Thomas Winiesdorffer (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-
Barré syndrome (“GBS”) after receiving an influenza (“flu”) vaccine on October 29,
2013. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On June 21, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On June 22, 2017, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $150,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $150,000.00, in the form of a check payable to
petitioner, Thomas Winiesdorffer. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
THOMAS WINIESDORFFER,                )
                                     )
            Petitioner,              )  No. 16-843V
                                     )  Chief Special Master Dorsey
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
                                     )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On June 21, 2017, the Chief Special Master issued a Ruling on Entitlement determining

that petitioner was entitled to vaccine compensation for his Guillain-Barre Syndrome (“GBS”).

Respondent proffers that, based on the evidence of record, petitioner should be awarded

$150,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: 1

      A lump sum payment of $150,000.00 in the form of a check payable to petitioner, Thomas
      Winiesdorffer. This amount accounts for all elements of compensation under 42 U.S.C. §
      300aa-15(a) to which petitioner would be entitled.


1
 Should petitioner die prior to entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.
      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                   Respectfully submitted,

                                                   CHAD A. READLER
                                                   Acting Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   HEATHER L. PEARLMAN
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   /s/ Michael P. Milmoe
                                                   MICHAEL P. MILMOE
                                                   Senior Trial Counsel
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146
                                                   Phone: (202) 616-4125
Dated: June 22, 2017                               Fax:    (202) 616-4310